Citation Nr: 1735588	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-34 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for congenital heart disease, bicuspid aortic valve without evidence of physiological or functional decompensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel

INTRODUCTION

The Veteran served honorably on active duty service with the United States Air Force from December 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  

In January 2015, the Board remanded the Veteran's claim for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim(s).  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted in a December 2016 rating decision.  As he has neither appealed the rating, nor the effective date assigned to the disability, the claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In an April 1977 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a heart disorder.  The Veteran did not appeal the decision and it became final.  However, it appears that the Veteran's complete service records were not available at that time and now have been obtained.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant, official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2016).   In view of the foregoing, the Board has framed the issue as noted on the title page.

FINDING OF FACT

The probative and competent evidence of record demonstrates that the Veteran does not currently have a diagnosis of a heart disorder.


CONCLUSION OF LAW

The criteria for service connection for congenital heart disease, bicuspid aortic valve without evidence of physiological or functional decompensation have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a current heart disorder that manifested during active duty service.   

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including  certain heart disorders, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Review of the Veteran's service treatment records shows that in February 1975, he was evaluated for a heart murmur.  He denied any history of cardiovascular symptoms and said there was no family history of organic disease, congenital heart disease or hypertension.  An EKG was performed and it was determined that his murmur was most consistent with an aortic flow murmur possibly on the basis of a congenital bicuspid valve.  The diagnosis was systolic heart murmur, possible bicuspid aortic valve.

Post-service treatment record show no evidence that the Veteran was diagnosed with a heart disorder within one year of active duty service.  Accordingly, service connection on a presumptive basis is not applicable.  

The first evidence of record following service demonstrating a possible heart disorder is dated in February of 2007, when the Veteran reported acute chest pain.  During a VA cardiology consultation, the clinician opined that this was atypical chest pain.  The Veteran was discharged after his second set of cardiac enzymes, which were within normal limits.  The diagnoses were atypical chest pain and hyperlipidemia.  The clinician further stated that, based on the clinical presentation, his chest pain is most likely of non-coronary origin.  He stated that the most likely explanation for the chest pain was stress caused by the recent death of the Veteran's son, who was a police officer killed in the line of duty.  He noted that the Veteran had a history of hypercholesterolemia, but no other risk factors for coronary artery disease.  He was found to have a, mild, first degree atrioventricular block on EKG.

In September 2016, the Veteran was afforded a VA heart conditions examination.  After reviewing his service and post-service treatment records, the examiner opined that the Veteran had never been diagnosed with a heart disorder.  He noted that the Veteran did not give any history of ischemic or any valvular heart condition, and was not on any medication for a heart disorder; instead, he took medication for high cholesterol.  There was no evidence of cardiac hypertrophy or dilatation.  An EKG revealed non-specific wave changes. 

Accordingly, because the evidence of record fails to demonstrate that the Veteran has a current heart disorder or has had a diagnosed heart disorder at any time during the period on appeal, service connection is not warranted.

Should the Veteran incur a heart disability at any point in the future, he is certainly free to consider filing to reopen his claim.  Here, however, in the absence of a heart disability, the Board has no choice but to deny the claim.  


ORDER

Entitlement to service connection for congenital heart disease, bicuspid aortic valve without evidence of physiological or functional decompensation is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


